Citation Nr: 0824357	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-32 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthrosis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to 
November 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.

The veteran's claim was remanded by the Board for further 
development in January 2008.  

The Board notes that a March 2008 rating decision granted the 
veteran service connection and a 10 percent rating for left 
knee instability.  The veteran has not disagreed with the 
rating assigned for his left knee instability.  Consequently, 
the current rating in effect for left knee instability has 
not been appealed and such an issue is not currently in 
appellate status before the Board.


FINDING OF FACT

The veteran has left knee extension of five degrees or better 
and he has left knee flexion of 125 degrees or better, even 
when taking into consideration of pain, fatigue, weakness or 
lack of endurance with repetitive motion and flare-ups.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative arthrosis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a February 
2008 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement, requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, was recently removed from the language of 38 C.F.R. 
§ 3.159(b).  See 38 C.F.R. § 3.159, as amended by 73 Fed. 
Reg. 23353-23356 (Apr. 30, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  After the February 
2008 VCAA-compliant letter was issued to the veteran he was 
afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a Supplemental 
Statement of the Case to the veteran in March 2008.  Under 
these circumstances, the Board finds that any defect in the 
VCAA notice has been cured and thus resulted in no prejudice 
to the veteran.  Pelegrini v. Principi, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was also provided 
this notice in the February 2008 letter.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown.

That notwithstanding, it is well to observe that service 
connection for degenerative arthrosis of the left knee has 
been established and an initial rating has been assigned.  
The veteran has been awarded the benefits sought, and his 
claim has been substantiated.  As such, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007) (citing Dingess v. Nicholson, 19 Vet. 
App. at 491).  Thus, the purpose for which such notice was 
intended has been fulfilled, and section 5103(a) notice is no 
longer required as to such matters.  See Dingess, 19 Vet. 
App. at 490-491.

Similarly, during the pendency of this appeal, regulatory 
changes amended 38 C.F.R. § 3.159(b), which provide that VA 
has no duty provide section 5103 notice upon the receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b), as amended by 
73 Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
his degenerative arthrosis of the left knee and assigning an 
initial disability rating, the veteran filed a notice of 
disagreement contesting the initial rating determination.  
The RO furnished the veteran a statement of the case that 
addressed the initial rating assigned including notice of the 
criteria for a higher rating for this condition, and provided 
the veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5104(a), 
7105, 5103A.  Therefore, under these circumstances, VA also 
fulfilled its obligation to advise and assist the veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the veteran and his 
representative a fair opportunity to prosecute the current 
appeal.  See Dunlap and Dingess, both supra.

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  In this regard, the following are 
associated with the claims file: the veteran's service 
treatment records, two VA examinations pertinent to the 
veteran's left knee, and written statements from the veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II.  Legal criteria

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  Separate ratings are 
permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).

Since the claim for a higher rating is an initial rating 
claim, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Diagnostic Code 5010 applies to traumatic arthritis, and 
provides that a rating should be based on the limitation of 
motion codes of the affected parts as degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray 
findings, as in this case, will be rated based on limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.41a, Plate II.  Diagnostic Code 5260 
provides the rating criteria for evaluation of knee 
disability based on limitation of flexion of the leg.  
Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Flexion must be limited to 
15 degrees for a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides the rating criteria for 
evaluation of knee disability based on limitation of 
extension of the leg.  Limitation of extension of either leg 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
Extension must be limited to 20 degrees for a 30 percent 
evaluation.  When extension is limited to 30 degrees, a 40 
percent evaluation is warranted.  Finally, when extension of 
the leg is limited to 15 degrees, a 50 percent disability 
evaluation must be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5261.

The veteran's knee disability may also be evaluated under 
Diagnostic Code 5257. Slight recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system,  38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

III.  Analysis

As explained below, the Board finds that the veteran's 
degenerative arthrosis of the left knee does not meet the 
criteria for an initial rating in excess of 10 percent.

The April 2005 rating decision on appeal granted the veteran 
service connection and a 10 percent rating for degenerative 
arthrosis of the left knee, effective from December 2004.  

On VA examination in November 2004 the veteran had left knee 
range of motion from 0 to 135 degrees.  He had positive 
patellofemoral crepitance and apprehension, otherwise stable 
ligaments in the mediolateral varus and valgus stress testing 
and posterior drawer resting.  The diagnoses included 
cruciate ligament deficient knee, repaired surgically with 
early degenerative arthrosis.  The examiner stated that there 
was no evidence that the veteran's range of motion was 
additionally limited by pain, fatigue, weakness or lack of 
endurance with repetitive motion.  He noted that it was as 
likely as not that with flare-ups the veteran has decreased 
range of motion, which is difficulty to qualify.  He 
estimated that the veteran loses approximately five percent 
of range of motion of his left knee secondary to flare-ups 
consistent with his subjective complaints.

When examined by VA in March 2008, the veteran reported that 
he felt that his left knee limited his ability to climb and 
crawl.  He reported that he has given up running and other 
sports activities due to his left knee.  He stated that he  
experienced weather related flare-ups of the knee which were 
characterized by increased pain.  He reported using a knee 
brace on an occasional basis.  Examination of the left knee 
revealed no pain on patellar compression.  Extension lacked 
five degrees of full extension and flexion was permitted to 
130 degrees, both with end-of-range pain, but not 
additionally limited following repetitive use on examination.  
The left knee was stable to the Lachman stress testing.  He 
was tender in the infrapatellar region of the left knee.  No 
crepitus was noted, but McMurray test was positive for a soft 
click.  X-rays of the left knee showed small lucent defects 
in the distal left femur.  No other abnormality was 
documented and there was no interval change since November 
2004.  The diagnosis was chronic strain of the left knee 
following ACL repair.

The RO assigned the veteran a 10 percent rating based on 
Diagnostic Code 5010 and 5003, which provide for a 10 percent 
rating when there is arthritis of a joint, as well as 
limitation of motion of that joint, but the extent of the 
limitation of motion of that joint is noncompensable under 
the appropriate diagnostic codes.

In order to meet the criteria for a higher, 20 percent, 
rating under Diagnostic Code 5260 there would have to be 
limitation of flexion of the left leg to 30 degrees.  The 
November 2004 VA examination revealed 135 degrees of flexion 
and the March 2008 VA examination revealed 130 degrees of 
flexion.  The November 2004 VA examiner did say that the 
veteran may have about five degrees additional limitation of 
motion during flare-ups.  This would result in limitation of 
flexion to between 125 and 130 degrees during flare-ups.  
However, both of these examination reports show that the 
veteran clearly did not meet the criteria for a 20 percent 
rating under Diagnostic Code 5260.

In order to meet the criteria for a higher, 20 percent, 
rating under Diagnostic Code 5261 there would have to be 
limitation of extension of the left leg to 15 degrees.  The 
November 2004 VA examination revealed no limitation of 
extension and the March 2008 VA examination revealed only 5 
degrees limitation of extension.  Consequently the veteran 
has not met the criteria for a 20 percent rating under 
Diagnostic Code 5261.  

As noted above, the November 2004 VA examiner stated that 
there was no evidence that the veteran's range of motion was 
additionally limited by pain, fatigue, weakness or lack of 
endurance with repetitive motion.  Furthermore, the March 
2008 VA examiner noted that while range of motion revealed 
end-of-range pain, there was no additional limitation 
following repetitive use.  Consequently the veteran did not 
meet the criteria for a higher rating under Diagnostic Codes 
5260 or 5261 even with consideration of the above factors.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Since the veteran has not met the criteria for a rating 
higher than 10 percent for his degenerative arthrosis of the 
left knee at any time since the grant of service connection, 
a staged rating is not warranted.  See Fenderson.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthrosis of the left knee is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


